--------------------------------------------------------------------------------

Exhibit 10.4
 
 
COMMON STOCK WARRANT
VITAMINSPICE
 
 
NEITHER THIS WARRANT NOR THE SHARES OF STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). NO
SALE, TRANSFER OR OTHER DISPOSITION OF SAID SHARES MAY BE EFFECTED WITHOUT
(i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (ii) AN OPINION OF
COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE ACT OR (iii) RECEIPT OF A NO-ACTION LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION TO THE EFFECT THAT REGISTRATION UNDER THE ACT
IS NOT REQUIRED.
 
Right to Purchase up to 5,000,000
Shares of Class A Common Stock
 
VitaminSpice, a Wyoming corporation (the "Company") hereby certifies that, for
value received, Integrated Capital Partners, Inc. ("ICPI"), a Nevada
corporation, is entitled, on the terms set forth below, to purchase from the
Company at any time during the period commencing on December 15, 2010 (the
"Exercisability Date") and, subject to the provisions of Section 1 below, ending
at 5:00 p.m., Eastern Standard time, on December 14, 2013, Five Million
(5,000,000) fully paid and non-assessable shares of the common stock, par value
$0.001 per share (the "Warrant Shares"), of the Company, at a price of $0.15 per
share, subject to adjustments as provided below (the "Purchase Price"). As used
herein, the term "Stock" shall mean the Company's presently authorized common
stock or any stock into or for which such common stock may hereafter be
converted or exchanged prior to or concurrent with the exercise of this Warrant.
 
 
1.
Expiration. This Warrant shall expire upon the first to occur of the following:
(i) 5:00 p.m., Eastern Standard time, on December 14, 2013; and (ii) the sale of
all or substantially all of the assets of the Company or an acquisition of the
Company by another corporation or entity by consolidation, merger or other
reorganization or series of related transactions in which the holders of the
Company's outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the surviving corporation, the surviving
entity or the entity that controls such surviving entity (such sale of assets or
acquisition, a "Merger or Consolidation").

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Exercise of Warrant.

 
(a) Exercisability of the Warrant. This Warrant will become exercisable on the
Exercisability Date.
 
(b) Full Exercise. This Warrant may be exercised by the Holder at any time
during the period commencing on the Exercisability Date and ending upon its
expiration for the full number of Warrant Shares by surrendering this Warrant
and the Notice of Exercise attached hereto as Exhibit A properly endorsed to the
Company's principal office, accompanied by payment in cash, by check or by wire
transfer in an amount equal to the product of the Purchase Price and the number
of Warrant Shares indicated on the face of this Warrant.
 
(c) Partial Exercise. This Warrant may be exercised by the Holder at any time
during the period commencing on the Exercisability Date and ending upon its
expiration for any portion  of Warrant Shares, but in blocks of at least 100,000
Warrant Shares, by surrendering this Warrant and the Notice of Exercise attached
hereto as Exhibit A, indicating the number of Warrant Shares being exercised,
properly endorsed to the Company's principal office, accompanied by payment in
cash, by check or by wire transfer in an amount equal to the product of the
Purchase Price and the number of Warrant Shares indicated on the Notice of
Exercise.  In the event of a partial exercise as set forth herein, the Company
shall issue a new Warrant for the remaining Warrant Shares not yet exercised.
 
(d) Taxes. The Company will not be required to pay any tax imposed in connection
with any transfer involved in the issuance of a Warrant or a certificate for
shares of Stock in any name other than that of the original holder hereof, and
in such case, the Company will not be required to issue or deliver any stock
certificate or warrant until such tax is paid.
 
3.
Representations and Covenants of the Holder. This Warrant has been issued by the
Company in reliance upon the following representations and covenants of the
Holder:



(a) Investment Purpose. The Stock issuable upon exercise of the Holder's rights
contained herein will be acquired for investment and not with a view to the sale
or distribution of any part thereof, and the holder has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b) Private Issue. The Holder understands (i) that the Stock issuable upon
exercise of this Warrant is not registered under the Act or qualified under
applicable state securities laws on the ground that the issuance contemplated by
this Warrant will be exempt from the registration and qualifications
requirements thereof, and (ii) that the Company's reliance on such exemption is
predicated on the representations set forth in this Section 3.
 
(c) Disposition of Holder's Rights. The Stock issuable upon exercise of this
Warrant is non-transferable, except in accordance with the terms of this
provision. Notwithstanding the foregoing, the restrictions imposed upon the
transferability of shares of the Stock shall terminate as to any particular
share of Stock when (1) the transfer of such security shall have been
effectively registered under the Act and transferred by the Holder thereof in
accordance with such registration, or (2) such security shall have been sold
without registration in compliance with Rule 144 under the Act or (3) a letter
shall have been issued to the Holder at its request by the staff of the
Securities and Exchange Commission or a ruling shall have been issued to the
Holder at its request by such Commission stating that no action shall be
recommended by such staff or taken by such Commission, as the case may be, if
such security is transferred without registration under the Act in accordance
with the conditions set forth in such letter or ruling and such letter or ruling
specifies that no subsequent restrictions on transfer are required. Whenever the
Stock issuable upon exercise of this Warrant may be sold pursuant to
Rule 144(k), the restrictions imposed herein shall terminate, the Holder or
holder of a share of Stock issued upon exercise of this Warrant as to which such
restrictions have terminated shall be entitled to receive from the Company,
without expense to such holder, one or more new certificates for the Warrant or
for such shares of Stock not bearing any restrictive legend.
 
(d) Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.
 
(e) Risk of No Registration. The Holder understands that if a registration
statement covering the transfer of the Stock under the Act is not in effect when
it desires to sell the Stock issuable upon exercise of this Warrant, it may be
required to hold such securities for an indefinite period. The Holder also
understands that any sale of Stock issuable upon exercise of this Warrant which
might be made by it in reliance upon Rule 144 under the Act may be made only in
accordance with the terms and conditions of that Rule.
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
4.
Delivery of Stock Certificates on Exercise. Promptly after the exercise of this
Warrant and the payment of the Purchase Price pursuant to Section 2(b) or after
the net exercise of this Warrant pursuant to Section 2(c), the Company will
issue to the Holder or upon the order of the Holder hereof, a certificate or
certificates for the number of whole shares of Stock to which the Holder is
entitled; provided, however, that (i) the Holder shall have furnished to the
Company at the time of such exercise a signed Investment Representation
Statement and (ii) the Company will place on each certificate the following
legend:

 
"THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT").
THESE SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT.”
 
Furthermore, the Company will place on each certificate any legend required by
any applicable state blue sky law.
 
5.
Adjustment for Dividends in Other Stock or Property; Reclassifications. The
Purchase Price and the number and type of Warrant Shares and/or other property
issuable upon exercise of this Warrant shall be appropriately and
proportionately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization, any corporate reorganization
other than as provided in Section 1 hereof or other similar event affecting the
number or character of outstanding Warrant Shares, so that the number and type
of securities and/or other property issuable upon exercise of this Warrant shall
be equal to that which would have been issuable with respect to the number of
Warrant Shares subject hereto at the time of such event, had such Warrant Shares
then been outstanding.

 
6.
Certificate as to Adjustments. In each case of an adjustment in the Purchase
Price or in the shares of Stock or other stock, securities or property
receivable on the exercise of the Warrant, the Company, at its expense, will
compute such adjustment in accordance with the terms of the Warrant and prepare
a certificate setting forth such adjustment and showing in detail the facts upon
which the adjustment is based. The Company will mail a copy of each such
certificate to the Holder of the Warrant outstanding at that time.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
7.
Notices of Record Date. In case (i) the Company takes a record of the holders of
its Stock (or other stock or securities at the time receivable upon the exercise
of the Warrant) for the purpose of entitling them to receive any dividend or
other distribution, or any right to subscribe for any purchase any shares of
stock of any class or any other securities; or (ii) of any capital
reorganization of the Company, any reclassification of the common stock of the
Company, any consolidation or merger of the Company with or into another
corporation, including, without limitation, any Merger or Consolidation, or any
conveyance of all or substantially all of the assets of the Company to another
corporation; or (iii) of any voluntary dissolution, liquidation or winding-up on
the Company; then, in each such case. The Company will mail or cause to be
mailed to each Holder of a Warrant at the time outstanding a notice specifying,
as the case may be, (a) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (b) the date on which such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up is to take place, and time, if any is to
be fixed as of which the holders of record of Stock (or such other stock or
securities at the time receivable upon the exercise of the Warrant) will be
entitled to exchange their shares of Stock (or such other stock or securities)
for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up, and in the case of a reorganization, consolidation, merger or
conveyance, the fair market value of such securities or other property as
determined by the Board of Directors of the Company. Such notice shall be mailed
at least ten (10) days prior to the date specified therein; provided, however,
that in the event of a Merger or Consolidation the Company shall use its best
efforts to provide such notice in accordance with Section 11 below at least
twenty-one (21) days prior to the closing date of such Merger or Consolidation
and, in any event, shall provide such notice in accordance with Section 11 below
at least fifteen (15) days prior to such closing date.

 
8.
Reservation of Stock Issuable on Exercise of Warrant. The Company will at all
times reserve and keep available, solely for issuance and delivery upon the
exercise of this Warrant, all such shares of Stock and other stock, or such
other stock, securities and property as from time to time are receivable upon
the exercise of the Warrant.

 
 
 
5

--------------------------------------------------------------------------------

 

 
9.
Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and (in
the case of loss, theft or destruction) upon delivery of an indemnity agreement
in such reasonable amount as the Company may determine, or (in the case of
mutilation) upon surrender and cancellation thereof, the Company at its expense,
will issue a replacement warrant in substantially identical form to this
Warrant.

 
10.
Notices. Any notices, demand, offer, request or other communication required or
permitted to be given by either the Company or a Holder (collectively, a
"Notice") pursuant to the terms of this Agreement, if delivered to the Holder,
shall be sent to the following address:



Integrated Capital Partners, Inc.
784 Morris Turnpike, Suite 334
Short Hills, New Jersey 07078
 
Attn: James Farinella

 
or at such other addresses provided to the Company or such other address as a
party may request by notifying the other in writing. Any notice shall be
delivered in writing. Any such Notice shall be deemed effectively given the
earlier of (i) when received, (ii) when delivered personally, (iii) one
(1) business day after being delivered by facsimile (with receipt of appropriate
confirmation), (iv) one (1) business day after being deposited with an overnight
courier service and (v) three (3) days after being deposited in the U.S. mail,
First Class with postage prepaid.
 
11.
Change; Waiver. Neither this warrant nor any term hereof may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against which enforcement of the change, waiver, discharge or
termination is sought.



12.
No Fractional Shares or Script. No fractional shares or script representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make cash payment therefore upon the
basis of the Purchase Price then in effect.



13.
No Rights as Stockholder. This Warrant does not entitle the Holder to any voting
rights or other rights as a stockholder of the Company prior to the exercise of
this Warrant.

 
 
 
6

--------------------------------------------------------------------------------

 

 
14.
Headings. The headings in this Warrant are for purposes of reference only and
shall not be deemed to constitute a part hereof.

 
15.
Counterparts. This Warrant may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

 
16.
Governing Law. This Warrant is delivered in the State of New Jersey and shall be
construed in accordance with and governed by the laws of such state.



17.
Confidentiality; No Public Disclosure. The terms and conditions of this Warrant
are confidential. Neither party shall make any public disclosure concerning the
terms and conditions of this Warrant without the prior written consent of the
other party, except as required by the rules and regulations of the Securities
and Exchange Commission, the OTCBB or any other applicable stock exchanges.





Dated: December 20, 2010
 
VitaminSpice
                      /s/ Edward Bukstel      
Signature of Authorized Signatory
             
Edward Bukstel / President
      Print Name and Title          
Agreed and Accepted:
 
INTEGRATED CAPITAL PARTNERS, INC.
                      /s/ James Farinella      
Signature of Authorized Signatory
             
James Farinella / President
      Print Name and Title  

 


 
 


 
7

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
NOTICE OF EXERCISE
 
TO: VITAMINSPICE
 
1.     The undersigned hereby elects to purchase __________ shares (minimum
blocks of 100,000 shares) of Common Stock of VitamonSpice pursuant to the terms
of the attached Warrant.
 
2.     Exercise (Please initial the blank):
 

--------------------------------------------------------------------------------

 
The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.



3.     Please issue a certificate, or certificates representing said shares of
stock, in the name of the undersigned or in such other name as are specified
below
 

           
(Name)
     
 
             
(Address)
 

 
4.     The undersigned represents that the aforesaid shares of stock are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.
In support thereof, the undersigned has executed an Investment Representation
Statement attached hereto.
 

           
Name of Warrant Holder
                     
Signature of Authorized Signatory
                     
Print Name and Title
 

 


 

 
8

--------------------------------------------------------------------------------

 
